            Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 1 of 13 Page ID #:167
       Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*                                         Filed 12/13/18 Page 1 of 42
                                          Page ID#:42
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                              United States District Court
                                                                            for the
                                                                 Central District of California
                   In the Matter of the Search of

                 2523 W. 74th Street, Los Angeles,
                       California 90043                                               Case No. 18-MJ-3280
              (Briefly describe the property to be searched or
                 identify the person by name and address)




                                                      SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location)'.

        See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized)'.

        See Attachment B

           YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
        □ in the daytime 6:00 a.m. to 10:00 p.m. [x] at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
 throush a filing with the Clerk's Office.
       □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
         I | for____ days (not to exceed 30)           □ until, the facts justifying, the later


 Date and time issued:


 City and state:               Los Angeles. CA________________                        _____________ Honorable Patrick J. Walsh
                                                                                                         Printed name and title


 AUSA: Michael G. Freedman x 0631
          Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 2 of 13 Page ID #:168
        Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*          Filed 12/13/18 Page 2 of 42
                                                         Page ID #:43
AO 93   (Rev. 11/13) Search and Seizure Warrant (Page 2)
Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 3 of 13 Page ID #:169




                                                                                    m
                                                                                    <
                                                                                    o
                                                                                    m
                                                                                    o
                                                                                    m
                                                                                    7J
                                                                                    m
                                                                                    o
                                                                                    O
                                                                                    <
                                                                                    m
                                                                                    ZJ
                                                                                    <
                                                                               -<   r~
                                                                                    O
                                                                                    O




                                                                                    "0


                                                                                    m



                                                                                    O
                                                                                    *71
  Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 4 of 13 Page ID #:170
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 3 of 42
                                   Page ID#:44



                                 ATTACHMENT A

   PREMISES TO BE SEARCHED

         The premises located at 2523 W. 74th Street, Los Angeles,

   California 90043    (the "Subject Premises").     The SUBJECT PREMISES

    is a single family residence with white siding, blue tri, and a

    concrete porch leading up to a white door in front of the

    residence, and with the numbers 2523 on the curb.




                                        1
                                                Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 5 of 13 Page ID #:171
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 4 of 42
                                   Page !D#:45



                                 ATTACHMENT B

                              ITEMS TO BE SEIZED
    I.   ITEMS TO BE SEIZED

          1.   Fruits, evidence, and instrumentalities of violations

   of f Title 21, United States Code, Sections 841(a)(1) and 846,

    Distribute and Possess with Intent to Distribute a Controlled

    substance, and Title 18, United States Code, 1956(h) and

   Conspiring to Commit a Money Laundering offense(collectively the

    "SUBJECT OFFENSES") namely:


               a.    Methamphetamine and other controlled substances;

               b.    Paraphernalia for packaging, cutting, weighing

    and distributing controlled substances, including, but not

    limited to, scales, baggies, and spoons;

               c.    Books, records, receipts, notes, ledgers, and

    other papers relating to the transportation, ordering,

    purchasing, and distribution of controlled substances;

               d.    Telephone bills, invoices, packaging, cellular

    batteries and/or charging devices, cancelled checks or receipts

    for telephone purchase/service; address and/or telephone books

    and papers reflecting names, addresses, and/or telephone numbers

    of sources of supply, of customers, and/or evidencing

    association with persons known to traffic in controlled

    substances or to facilitate such trafficking;

                e.   Photographs, in particular photographs of co­

    conspirators, of assets, and/or of controlled substances;


                                        2
                                                Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 6 of 13 Page ID #:172
Case 2:18-mj-03280-DUTY *SBALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 5 of 42
                                   Page ID#:46



                 f.   United States Currency, precious metals, jewelry,

   and financial instruments, including, but not limited to, stocks

   and bonds, papers, titles, deeds and other documents reflecting

   ownership of vehicles and property utilized in the distribution

   of cocaine, or which are proceeds from the distribution of

   cocaine;

                 g.   Books, records, receipts, pay stubs, employment

   records, bank statements and records, money drafts, letters of

   credit, money order and cashier's checks receipts, passbooks,

   bank checks and other items evidencing the obtaining, secreting,

    transfer and/or concealment of assets and the obtaining,

    secreting, transfer, concealment and/or expenditure of money;

                 h.   Papers, tickets, notes, schedules, receipts and

    other items relating to travel or transportation, including, but

    not limited to, travel to and from Belleville, Illinois, and

    elsewhere;

                 i.   Any and all records or documents evidencing

    possession, use, or ownership of the premises to be search or

    property to be seized, including but not limited to, utility,

    telephone and internet service bills, cancelled envelopes, mail,

    rental payments, or housing agreements;

                 j.   Firearms and/or weapons; and

                 k.   Security systems, cameras, cables, recording

    devices, monitors, and other video surveillance equipment.

                 l.   devices and which relate to the above-named

    violations;


                                        3
                                                Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 7 of 13 Page ID #:173
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 6 of 42
                                   Page ID#:47



              m.    Any digital device which is itself or which

   contains evidence, contraband, fruits, or instrumentalities of

   the Subject Offense/s, and forensic copies thereof.

              n.    With respect to any digital device containing

   evidence falling within the scope of the foregoing categories of

   items to be seized:

                    i.    evidence of who used, owned, or controlled

   the device at the time the things described in this warrant were

   created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usernames and passwords, documents,

   browsing history, user profiles, e-mail, e-mail contacts, chat

   and instant messaging logs, photographs, and correspondence;

                    ii.   evidence of the presence or absence of

    software that would allow others to control the device, such as

   viruses, Trojan horses, and other forms of malicious software,

    as well as evidence of the presence or absence of security

    software designed to detect malicious software;

                    iii. evidence of the attachment of other devices;

                    iv.   evidence of counter-forensic programs        (and

    associated data) that are designed to eliminate data from the

    device;

                    v.    evidence of the times the device was used;

                    vi.   passwords, encryption keys, biometric keys,

    and other access devices that may be necessary to access the

    device;

                    vii. applications, utility programs, compilers,

    interpreters, or other software, as well as documentation and
                                     4
                                            Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 8 of 13 Page ID #:174
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 7 of 42
                                   Page ID #:48



   manuals, that may be necessary to access the device or to

    conduct a forensic examination of it;

                    viii.       records of or information about

    Internet Protocol addresses used by the device;

                    ix.     records of or information about the device's

    Internet activity, including firewall logs, caches, browser

   history and cookies, "bookmarked" or "favorite" web pages,

    search terms that the user entered into any Internet search

   engine, and records of user-typed web addresses.

         2.    As used herein, the terms "records," "documents,"

    "programs," "applications," and "materials" include records,

    documents, programs, applications, and materials created,

   modified, or stored in any form, including in digital form on

    any digital device and any forensic copies thereof.

         3.    As used herein, the term "digital device" includes any

    electronic system or device capable of storing or processing

    data in digital form, including central processing units;

    desktop, laptop, notebook, and tablet computers; personal

    digital assistants; wireless communication devices, such as

    telephone paging devices, beepers, mobile telephones, and smart

    phones; digital cameras; gaming consoles      (including Sony

    PlayStations and Microsoft Xboxes); peripheral input/output

    devices, such as keyboards, printers, scanners, plotters,

    monitors, and drives intended for removable media; related

    communications devices, such as modems, routers, cables, and

    connections; storage media, such as hard disk drives,         floppy

    disks, memory cards, optical disks, and magnetic tapes used to
                                    5
                                            Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 9 of 13 Page ID #:175
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 8 of 42
                                   Page ID #:49



   store digital data (excluding analog tapes such as VHS); and

   security devices.

   SEARCH PROCEDURE FOR DIGITAL DEVICES

         4.   In searching digital devices or forensic copies

   thereof, law enforcement personnel executing this search warrant

   will employ the following procedure:

               a.   Law enforcement personnel or other individuals

   assisting law enforcement personnel      (the "search team") will, in

   their discretion, either search the digital device(s) on-site or

   seize and transport the device(s) and/or forensic image(s)

   thereof to an appropriate law enforcement laboratory or similar

    facility to be searched at that location.      The search team shall

    complete the search as soon as is practicable but not to exceed

    120 days from the date of execution of the warrant.         The

    government will not search the digital device(s) and/or forensic

    image(s) thereof beyond this 120-day period without obtaining an

    extension of time order from the Court.

               b.   The search team will conduct the search only by

    using search protocols specifically chosen to identify only the

    specific items to be seized under this warrant.

                    i.    The search team may subject all of the data

    contained in each digital device capable of containing any of

    the items to be seized to the search protocols to determine

    whether the device and any data thereon falls within the list of

    items to be seized.    The search team may also search for and

    attempt to recover deleted, "hidden," or encrypted data to


                                        6
                                                Instrumentality Protocol
 Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 10 of 13 Page ID #:176
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 9 of 42
                                   Page ID #:50



   determine, pursuant to the search protocols, whether the data

    falls within the list of items to be seized.

                     ii.   The search team may use tools to exclude

   normal operating system files and standard third-party software

   that do not need to be searched.

                     iii. The search team may use forensic examination

   and searching tools, such as "EnCase" and "FTK"        (Forensic Tool

   Kit), which tools may use hashing and other sophisticated

   techniques.

               c.    If the search team, while searching a digital

    device, encounters immediately apparent contraband or other

    evidence of a crime outside the scope of the items to be seized,

    the team shall immediately discontinue its search of that device

   pending further order of the Court and shall make and retain

    notes detailing how the contraband or other evidence of a crime

    was encountered, including how it was immediately apparent

    contraband or evidence of a crime.

               d.    If the search determines that a digital device

    does not contain any data falling within the list of items to be

    seized, the government will, as soon as is practicable, return

    the device and delete or destroy all forensic copies thereof.

               e.    If the search determines that a digital device

    does contain data falling within the list of items to be seized,

    the government may make and retain copies of such data, and may

    access such data at any time.

                f.   If the search determines that a digital device is

    (1)   itself an item to be seized and/or (2) contains data falling
                                      7
                                             Instrumentality Protocol
Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 11 of 13 Page ID #:177
Case 2;18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 10 of
                                42 Page ID #:51



   within the list of other items to be seized, the government may

   retain the digital device and any forensic copies of the digital

   device, but may not access data falling outside the scope of the

   other items to be seized (after the time for searching the

   device has expired) absent further court order.

                  g.   The government may also retain a digital device

   if the government, prior to the end of the search period,

   obtains an order from the Court authorizing retention of the

   device       (or while an application for such an order is pending),

   including in circumstances where the government has not been

   able to fully search a device because the device or files

   contained therein is/are encrypted.

                  h.   After the completion of the search of the digital

   devices, the government shall not access digital data falling

   outside the scope of the items to be seized absent further order

   of the Court.

           5.     In order to search for data capable of being read or

   interpreted by a digital device, law enforcement personnel are

   authorized to seize the following items:

                  a.   Any digital device capable of being used to

   commit, further, or store evidence of the offense (s)       listed

   above;

                  b.    Any equipment used to facilitate the

   transmission, creation, display, encoding, or storage of digital

   data;

                  c.   Any magnetic, electronic, or optical storage

   device capable of storing digital data;
                                    8
                                                Instrumentality Protocol
Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 12 of 13 Page ID #:178
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 11 of
                                42 Page ID #:52



              d.    Any documentation, operating logs, or reference

   manuals regarding the operation of the digital device or

   software used in the digital device;

              e.    Any applications, utility programs, compilers,

   interpreters, or other software used to facilitate direct or

   indirect communication with the digital device;

              f.    Any physical keys, encryption devices, dongles,

   or similar physical items that are necessary to gain access to

   the digital device or data stored on the digital device; and

              g.    Any passwords, password files, biometric keys,

   test keys, encryption codes, or other information necessary to

   access the digital device or data stored on the digital device.

         6.   During the execution of this search warrant, law

   enforcement is permitted to;     (1) depress AKWABOAH's thumb-

   and/or fingers onto the fingerprint sensor of the device (only

   when the device has such a sensor), and direct which specific

   finger(s) and/or thumb(s) shall be depressed; and (2) hold the

   device in front of AKWABOAH's face with his or her eyes open to

   activate the facial-, iris-, or retina-recognition feature, in

   order to gain access to the contents of any such device.           In

   depressing a person's thumb or finger onto a device and in

   holding a device in front of a person's face, law enforcement

   may not use excessive force, as defined in Graham v. Connor, 490

   U.S. 386   (1989); specifically, law enforcement may use no more

   than objectively reasonable force in light of the facts and

   circumstances confronting them.


                                       9
                                               Instrumentality Protocol
Case 2:18-mj-03280-DUTY Document 3 Filed 01/30/19 Page 13 of 13 Page ID #:179
Case 2:18-mj-03280-DUTY *SEALED* Document 1-1 *SEALED*   Filed 12/13/18 Page 12 of
                                42 Page ID #:53



   The special procedures relating to digital devices found in this

   warrant govern only the search of digital devices pursuant to

   the authority conferred by this warrant and do not apply to any

   search of digital devices pursuant to any other court order.




                                       10
                                                Instrumentality Protocol
